Title: From Thomas Jefferson to George Jefferson, 14 July 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            [Dear] Sir
            Monticello July 14. 1798.
          
          Your favor of the 9th. is at hand. mr Randolph informs me he has sent you an order for the hogshead of tobo. but lest the inspection in my name should render his order insufficient I inclose you one from myself, to be used or not as you shall find necessary.
          [I also] observe that ‘you have not yet heard any thing of the order which I mentioned having sent you [by] mr Hopkins.’ This must relate to what passed between us as to the partial paiment proposed by mr Pendleton. [you] must have mistaken me. I did not [speak?] of having sent you any order on Hopkins. I have authorised mr Pendleton to make paiment to you. and you asked me, as from him, whether partial paiments might be received, to which I answered in the affirmative. but no other order has passed from me, except a letter to mr Pendleton authorising paiment to you. you will be so good as to notify me from time to time as you recieve paiments. I trouble you with the inclosed letter [to my daughter, not] knowing whether the weekly rider from the post [road?] to Eppington still continues [on or has?] been detained there by [sickness?]. I [am] Dr. Sir
          Your […] servt
          
            Th: Jefferson
          
        